      Case 3:20-cv-00066-MPS Document 11 Filed 01/16/20 Page 1 of 1

        Case 3: 20-cv-00066- MPS Document 7 Filed 01/14/ 20 Page 2 of 2


                                        PROOF OF SERVICE
        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l ))


   This summons for ( name of individual and idle, if any)
was• received by me on (date )       Qi f / Li / 2 O

n I personally served the summons on the individual at ( place)
                                                             on (dale)   _                            ; or

n I left the summons at the individual s residence or usual place of abode with
L_!                                    ’                                          ( name )
                                       , a person of suitable age and discretion who resides there,
  on ( date )                      , and mailed a copy to the individual’s last known address; or


® I served the summons on (name of individual)                                               , who is
' v designated by law to accept service of process on behalf of ( name of organization)
     i HA P C
           *                                        on ( date)     Of / ) *$ / 2 0      ; or

Q     I returned the summons unexecuted because
                                                                                                         ; or

U Other (specify)




My fees are $     o      for travel and $                    for services, for a total of $

I declare under penalty of perjury that this information is true.



                                                                                              rs signature

                                                                                               ffTnZO
                                                                                                      i
                                                                                      Printed name and title

                                                                               73 WMs                 ( f reel
                                                                                                             -

                                                                                                                 f
                                                                                                                     M
                                                                                         Servers address

      Additional information regarding attempted service, etc:

                                 •£ fV                                   -.3
                                                                         '
                                                                                              u



                                                         z
                                                      4/U          "Me


                                                                    c)- f - fii Sq( )0\or to’V f  '



                                                        ^         S -ferfe of Ccm?duf
